Title: To James Madison from Hans Rudolph Saabye, 30 May 1804 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


30 May 1804, Copenhagen. “My last respects to you were of the 7 November [not found]. The winter set in shortly after, and has continued unabruptly till about a month ago, when navigation first was able to retake its usual vigour.
“We have had several arrivals from America and more may daily be expected. Inclosed I have the pleasure of handing you the semi-annual List of the Ships passed the Sound in the last 6 months of last year, and also a list of what I have received and paid agreable to the ‘Act’ relating to Consuls & Vice Consuls the receipt of which I acknowledged the 31 August last year. The before mentioned Act of Salvage for Holstein has now been published by the danish Government, and contains very wise and good regulations. By this Act the King relinquishes the one third which belonged to him of the Ships and cargoes wrecked on this coast, when the Proprietor legitimates himself. The political prospects here are very pacifick, a frigate has been despatched for the Mediterranean and another together with a man of war of 84 gun⟨s⟩ to the coast of Jutland to bring the Prince Royal to Norway, which Kingdom he intends to visit in the course of the Summer.”
